EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 1Q 2011 1Q 2010 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations $ $ 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 First Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 35 Libya exploration write-off $ ) Gain on sale of Colombia pipeline interest 29 Foreign tax Chemical Midstream, marketing and other Corporate Interest expense, net ) Premium on debt extinguishments ) Other ) ) Taxes ) ) Tax effect of adjustments ) 33 State income tax charge Income from continuing operations Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ 44 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 First Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical 30 30 Midstream, marketing and other 94 94 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax ) 33 Discontinued operations, net - Net Income $ $ 33 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY CORE RESULTS QTR 1 QTR 4 QTR 1 Oil & Gas Chemicals 30 Midstream, marketing and other 94 Corporate & other ) ) ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 40% 38% 40% REPORTED INCOME QTR 1 QTR 4 QTR 1 Oil & Gas Chemicals 30 Midstream, marketing and other 94 Corporate & other ) ) ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 43% 34% 40% 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 First Quarter Net Income (Loss) Core Results Comparison First Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical Midstream, marketing and other ) Corporate Interest expense, net ) ) ) Other ) ) 21 Taxes ) ) ) Core Results $ $ $ Core ResultsPer Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 40% 38% -2% OCCIDENTAL PETROLEUM 2011 First Quarter Net Income (Loss) Reported Income Comparison First Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical Midstream, marketing and other ) Corporate Interest expense, net ) ) ) Other ) ) 21 Taxes ) ) ) Income from continuing operations Discontinued operations, net 20 Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 43% 34% -9% 5 Investor Relations Supplemental Schedules 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 First Quarter Net Income (Loss) Core Results Comparison First First Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 30 Midstream, marketing and other 94 20 Corporate Interest expense, net ) ) ) Other ) ) ) Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 40% 40% 0% OCCIDENTAL PETROLEUM 2011 First Quarter Net Income (Loss) Reported Income Comparison First First Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 30 Midstream, marketing and other 94 20 Corporate Interest expense, net ) ) ) Other ) ) ) Taxes ) ) ) Income from continuing operations Discontinued operations, net ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 43% 40% -3% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter NET PRODUCTION PER DAY: United States Crude Oil (MBBL) California 77 77 Permian Midcontinent and other 13 7 Total NGL (MBBL) California 14 17 Permian 37 27 Midcontinent and other 8 6 Total 59 50 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Crude Oil (MBBL) Colombia 31 34 Natural Gas (MMCF) Bolivia 16 12 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 3 Dolphin 9 11 Iraq 9 - Libya 15 13 Oman 67 57 Qatar 75 75 Yemen 33 35 Total NGL (MBBL) Dolphin 10 12 Libya 1 1 Total 11 13 Natural Gas (MMCF) Bahrain Dolphin Oman 50 52 Total Barrels of Oil Equivalent (MBOE) 9 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter NET SALES VOLUMES PER DAY: United States Crude Oil (MBBL) NGL (MBBL) 59 50 Natural Gas (MMCF) Latin America Crude Oil (MBBL) Colombia 33 33 Natural Gas (MMCF) 16 12 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 2 Dolphin 9 11 Libya 15 4 Oman 71 56 Qatar 76 74 Yemen 34 33 Total NGL (MBBL) Dolphin 10 12 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter OIL & GAS: PRICES United States Crude Oil ($/BBL) NGL ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) NGL ($/BBL) Total Worldwide Crude Oil ($/BBL) NGL ($/BBL) Natural Gas ($/MCF) First Quarter Exploration Expense United States $ 40 $ 30 Middle East / North Africa 44 26 TOTAL REPORTED $ 84 $ 56 Less - non-core impairments ) - TOTAL CORE $ 49 $ 56 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter Capital Expenditures ($MM) Oil & Gas California $ $ Permian 73 Midcontinent and other 37 Latin America 42 30 Middle East/ North Africa Exploration 65 50 Chemicals 22 30 Midstream, marketing and other Corporate 13 12 TOTAL $ $ Depreciation, Depletion & First Quarter Amortization of Assets ($MM) Oil & Gas Domestic $ $ Latin America 28 31 Middle East/ North Africa Chemicals 82 80 Midstream, marketing and other 45 37 Corporate 6 5 TOTAL $ $ 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 31-Mar-11 31-Dec-10 CAPITALIZATION Long-Term Debt (including short-term borrowings) $ $ EQUITY $ $ Total Debt To Total Capitalization 12% 14% 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2 Qtr 1 Qtr 2 Qtr 3 Qtr 4 TY NET PRODUCTION PER DAY: United States Crude Oil (MBBL) California 77 75 75 75 76 Permian Midcontinent and other 7 7 7 9 7 Total NGL (MBBL) California 17 17 17 15 16 Permian 27 28 30 31 29 Midcontinent and other 6 7 7 7 7 Total 50 52 54 53 52 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Crude Oil (MBBL) Colombia 34 32 33 30 32 Natural Gas (MMCF) Bolivia 12 15 19 18 16 Middle East / North Africa Crude Oil (MBBL) Bahrain 3 3 3 3 3 Dolphin 11 11 12 11 11 Iraq - - - 11 3 Libya 13 14 11 11 12 Oman 57 60 63 67 62 Qatar 75 78 78 75 76 Yemen 35 31 30 27 31 Total NGL (MBBL) Dolphin 12 12 13 12 13 Libya 1 1 1 1 1 Total 13 13 14 13 14 Natural Gas (MMCF) Bahrain Dolphin Oman 52 48 47 47 48 Total Barrels of Oil Equivalent (MBOE) 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2 Qtr 1 Qtr 2 Qtr 3 Qtr 4 TY NET SALES VOLUMES PER DAY: United States Crude Oil (MBBL) NGL (MBBL) 50 52 54 53 52 Natural Gas (MMCF) Latin America Crude Oil (MBBL) Colombia 33 27 36 31 32 Natural Gas (MMCF) 12 15 19 18 16 Middle East / North Africa Crude Oil (MBBL) Bahrain 2 3 3 3 3 Dolphin 11 11 12 11 12 Libya 4 22 12 9 12 Oman 56 58 66 63 61 Qatar 74 78 79 74 76 Yemen 33 32 30 27 30 Total NGL (MBBL) Dolphin 12 12 13 12 12 Libya - 3 - 3 1 Total 12 15 13 15 13 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 15 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2 Qtr 1 Qtr 2 Qtr 3 Qtr 4 TY OIL & GAS: PRICES United States Crude Oil ($/BBL) NGL ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) NGL ($/BBL) Total Worldwide Crude Oil ($/BBL) NGL ($/BBL) Natural Gas ($/MCF) 16 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM QTR 1 PRODUCTION GUIDANCE RECONCILIATION MBOE PER DAY Guidance Price Impact ) ) Guidance Adjusted for Price Iraq Spending Impact (9 ) (9 ) Weather Impact (7 ) (7 ) Actual Production 17 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM QTR 1 SALES GUIDANCE RECONCILIATION MBOE PER DAY Guidance Price Impact ) Guidance Adjusted for Price Weather Impact (7 ) Lifting timing 14 Actual Sales Volume 18
